DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 5 recites “The device of claim 3 as claimed in either of claims 3 to 4”. Claim 5 is a multiple dependent claim which appears to depend from at least claim 3, which is also a multiple dependent claim. Claims 5 is therefore improper. 
Claim 6 recites “The device of claim 3 as claimed in one of claims 3 to 5”. Claim 6 appears to depend from at least claim 3, which is a multiple dependent claim, and is therefore improper. 
Claim 7 recites “the device of claim 1 as claimed in one of the preceding claims”. Claim 7 appears to depend from “one of the preceding claims” including at least claim 3, which is a multiple dependent claim, and claim 7 is therefore improper.
Claim 8 recites “The device as claimed in of claim 7”. Examiner notes that claim 8 depends from claim 7 which is an improper multiple dependent claim. 
Claim 9 recites “The device of claim 7 as claimed in either of claims 7 to 8”. Examiner notes that claim 9 depends from claim 7 which is an improper multiple dependent claim.
Claim 10 recites “The device of claim 1 as claimed in one of the preceding claims”. Claim 10 appears to depend from “one of the preceding claims” including at least claim 3, which is a multiple dependent claim, and claim 10 is therefore improper.
Claim 11 recites “The device of claim 1 as claimed in one of the preceding claims”. Claim 11 appears to depend from “one of the preceding claims” including at least claim 3, which is a multiple dependent claim, and claim 11 is therefore improper.
Claim 12 recites “A door system for a vehicle, wherein the door system comprises the following features comprising: a door having at least one door leaf, wherein a device as claimed in one of the preceding claims is arranged on an impact edge of at least one door leaf”. Claim 12 appears to depend from “one of the preceding claims” including at least claim 3, which is a multiple dependent claim, and claim 12 is therefore improper.
Claim 13 recites “The door system as claimed in of claim 12”. Claim 13 depends from an improper multiple dependent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claims 1, 12, and 14 recite “in the region of the actuating plunger”. This renders the claims indefinite, as “the region” lacks proper antecedent basis and is unclear (i.e. what exactly is considered to be “the region of the actuating plunger”?). Appropriate correction is required.
Claim 2 recites “wherein the mounting web that extends along the transverse axis”. This limitation is awkwardly worded and renders the claim indefinite, as only “a mounting web” is previously recited in the claim, and therefore “the mounting web that extends along the transverse axis” is unclear since no mention of the mounting web “extending” was previously made in the claim. Appropriate correction is required.
Claim 3 recites “The device as claimed in one of the preceding claimsof claim 2”. This renders the claim indefinite, as the claim language “one of the preceding claimsof claim 2” is awkwardly worded and unclear (i.e. does claim 3 depend from “one of the preceding claims”, or does claim 3 depend from “claim 2”?). For examination purposes the phrase “The device as claimed in one of the preceding claimsof claim 2” will be interpreted as “The device as claimed in one of the preceding claims”, since this manner of dependency is used throughout the claims. Appropriate correction is required. 
Claim 4 recites “the first portion”. This renders the claim indefinite, since “the first portion” lacks proper antecedent basis. Examiner believes that “the first portion” should be amended to recite “the first electrically conductive portion” as consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 5 recites “The device of claim 3 as claimed in either of claims 3 to 4”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 6 recites “The device of claim 3 as claimed in one of claims 3 to 5”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 7 recites “the device of claim 1 as claimed in one of the preceding claims”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 9 recites “The device of claim 7 as claimed in either of claims 7 to 8”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 9 recites “the sealing element is formed as a sealing lip, a sealing balloon, a double balloon and/or a double lip”. This renders the claim indefinite due to the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure. Appropriate correction is required.
Claim 10 recites “The device of claim 1 as claimed in one of the preceding claims”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 10 recites “the reinforcement element is integrated in the actuating plunger and/or in a part portion of the extrusion profile adjacent to the sealing wall”. This renders the claim indefinite due to the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure.
Claim 11 recites “The device of claim 1 as claimed in one of the preceding claims”. This claim language is entirely unclear and renders the claim indefinite. Appropriate correction is required.
Claim 12 recites” door system for a vehicle, wherein the door system comprises the following features comprising: a door having at least one door leaf, wherein a device as claimed in one of the preceding claims is arranged on an impact edge of at least one door leaf; and a device for protection against entrapment for the door for a vehicle”. Examiner notes that “a device as claimed in one of the preceding claims” is, as best understood, “A device for protection against entrapment for a door for a vehicle”, such as that recited in claim 1, and it is therefore unclear if Applicant is claiming multiple of “a device for protection against entrapment for a door for a vehicle”, or if the “a device as claimed in one of the preceding claims” and “a device for protection against entrapment for the door for a vehicle” are intended to refer to the same “device”. Appropriate correction is required.
Claim 14 recites “extruding extrude elastomer material” and “integrate integrating at least one switching element”. This claim language is awkwardly worded and renders the claim indefinite. Appropriate correction is required.
Claim 15 recites “the switching element is extruded with the elastomer material, and/or wherein, in the step of integration, the switching element and/or a further switching element is vapor deposited onto the elastomer material”. This renders the claim indefinite, due to the multiple recitations of the term “and/or”, since it appears that numerous different configurations are being claimed (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure.	
Claims 8, and 13 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by DE102010046632.
Regarding claim 1, as best understood, DE102010046632 discloses a device for protection against entrapment for a door for a vehicle, wherein the device comprises the following features: an extrusion profile (Figures 7-9, elements 60A and 60B), wherein the extrusion profile  is extruded from an elastomer material, wherein the extrusion profile comprises a door leaf wall (See Figure 1 below) which, with the device in a state mounted on the door, faces an impact edge of a door leaf of the door (See Figure 9), a sealing wall (See Figure 1 below) which is arranged opposite with reference to the door leaf wall and an actuating plunger (See Figure 1 below) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; and at least one switching element (See Figure 1 below) for detecting a compression of the extrusion profile , wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in the region of the actuating plunger.  

    PNG
    media_image1.png
    345
    224
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: DE102010046632, Figure 7 (Examiner Amended))][AltContent: textbox (Switching Element)][AltContent: textbox (Mounting Web)][AltContent: textbox (Door Leaf Wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing Wall)][AltContent: textbox (Actuating Plunger)][AltContent: textbox (First Electrically Conductive Portion)][AltContent: textbox (Second Electrically Conductive Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Regarding claim 2, as best understood, DE102010046632 discloses a mounting web (See Figure 1 above), wherein the mounting web that extends along the transverse axis of the extrusion profile, wherein the door leaf wall and the sealing wall are connected together via the mounting web, and wherein the mounting web is arranged offset with respect to the actuating plunger along an extension plane of the sealing wall (See Figure 1 above).  
Regarding claim 3, as best understood, DE102010046632 discloses wherein the switching element comprises a first electrically conductive portion (See Figure 1 above) and a second electrically conductive portion (See Figure 1 above) which are separated from one another by a space which is compressible by the compression force.  
Regarding claim 4, as best understood, DE102010046632 discloses wherein the first electrically conductive portion is arranged on the sealing wall facing the door leaf wall in the region of the switching actuating plunger (See Figure 1 above) and the second electrically conductive portion is arranged between the first portion and the door leaf wall with reference to the transverse axis (See Figure 1 above), or wherein the space which is compressible by the compression force extends along the transverse axis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010046632 in view of Suhara et al. (US 8,854,061) (hereinafter Suhara)
Regarding claims 14 and 15, as best understood, DE102010046632 discloses a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile, wherein the extrusion profile comprises a door leaf wall (See Figure 1 above) which, with the device in a state mounted on the door, faces an impact edge of a door leaf of the door, a sealing wall (See Figure 1 above) which is arranged opposite with reference to the door leaf wall and an actuating plunger (See Figure 1 above) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; integrating at least one switching element (See Figure 1 above) into the extrusion profile for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in the region of the actuating plunger and cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile.  
Although DE102010046632 does not explicitly disclose extruding elastomer material to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly, wherein the switching element is extruded with the elastomer material, Suhara teaches that it is known in the art to configure a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile (Figure 4, element 25, See at least column 6, lines 29-49, and column 7, lines 38-64) integrating at least one switching element (Figure 4, element 26) into the extrusion profile, and cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile, and wherein the step of extrusion and the step of integration are carried out jointly (See at least column 6, lines 29-49, and column 7, lines 38-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of DE102010046632 such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, as taught by Suhara, since extrusion is a well-known and very common manufacturing technique for elastomeric sensing devices used for protection against entrapment for a door for a vehicle, and utilizing a manufacturing method of this nature would be logical and obvious for the sensing device of DE102010046632, and would function as intended for manufacturing the sensing device of DE102010046632. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of DE102010046632 such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and extrusion is a well-known manufacturing method selected from a finite number of identified, predictable solutions for manufacturing the sensing device of DE102010046632. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634